Exhibit 10.8

Heska Corporation

2012 Management Incentive Plan

 

1. The Category Percentages for the 2012 MIP are as follows:

 

Title

    

Heska MIP

Chief Executive Officer

     50.0% of base pay

President

     35.0% of base pay

Chief Financial Officer

     35.0% of base pay

Executive Vice Presidents

     35.0% of base pay

Vice Presidents

     35.0% of base pay

Managing Directors

     25.0% of base pay

Directors

     25.0% of base pay

 

2. The Plan Allocation for the 2012 MIP is as follows:

50% on overall achievement of the Financial Performance Metric (“FPM”) and 50%
on Strategic Growth Initiatives (“SGI”).

 

3. The Key Parameters for the 2012 MIP are as follows:

 

  •  

Pre-MIP Operating Income – 50%.

 

  •  

Strategic Growth Initiative Milestone Achievement – 50%, as defined below.

 

  •  

Growth Initiative A—Sales Productivity

 

  • Milestone A: Achieve a 15% year-over-year growth in revenue productivity per
average direct sales headcount.

 

  • Growth Initiative B—New Product Introductions

 

  • Milestone B1: Launch a new product by end of year 2012

 

  •

Milestone B2: Launch 2nd new product by end of year 2012

 

  •

Milestone B3: Launch 3rd new product by end of year 2012

Growth Initiative B milestones can be achieved through a new product launch of
any product discussed at the December 12, 2011 meeting of the Compensation
Committee of Heska Corporation’s Board of Directors:

 

4. The Payout Structure for the 2012 MIP is as follows:

 

  •  

For FPM of Pre-MIP Operating Income see the table below.

 

  •  

For SGI, achievement of milestones and Pre-MIP Operating Income of $3,579,000,
see the table below. Each milestone is worth 25% of the potential MIP payout for
SGI.

 

  •  

Payouts for each parameter will be calculated independent of the success or
failure of the other parameter.



--------------------------------------------------------------------------------

  •  

Maximum MIP Payout for Proposed 2012 MIP for the financial metric parameter is
paid at $8,947,500 of Pre-MIP Operating Income and 100% achievement of the five
milestones for SGI.

 

  •  

For example, 100% achievement of the SGI milestones and $3,000,000 of Pre-MIP
Operating Income would pay no MIP for either category.

 

  •  

In another example, achievement of 50% of the SGI milestones and $5,368,500 of
Pre-MIP Operating Income would pay MIP of $289,500 for SGI and $289,500 for FPM.

 

  •  

Any MIP payment in excess of the Maximum MIP Payout shall be at the sole and
absolute discretion of the Compensation Committee.

Heska Corporation

2012 MIP Payout Table

 

Operating

Income

Pre-MIP

  Operating
Income
Post-MIP     FPM
MIP
Payout
%     FPM
MIP
Amount     SGI Payout
Amount*     Total Payout
Amount   3,579,000     3,000,000        0 %      —          579,000       
579,000    3,936,900     3,300,000        10 %      57,900        579,000       
636,900    4,294,800     3,600,000        20 %      115,800        579,000     
  694,800    4,652,700     3,900,000        30 %      173,700        579,000   
    752,700    5,010,600     4,200,000        40 %      231,600        579,000
       810,600    5,368,500     4,500,000        50 %      289,500       
579,000        868,500    5,726,400     4,800,000        60 %      347,400     
  579,000        926,400    6,084,300     5,100,000        70 %      405,300   
    579,000        984,300    6,442,200     5,400,000        80 %      463,200
       579,000        1,042,200    6,800,100     5,700,000        90 %     
521,100        579,000        1,100,100    7,158,000     6,000,000        100 % 
    579,000        579,000        1,158,000    7,515,900     6,300,000       
110 %      636,900        579,000        1,215,900    7,873,800     6,600,000   
    120 %      694,800        579,000        1,273,800    8,231,700    
6,900,000        130 %      752,700        579,000        1,331,700    8,589,600
    7,200,000        140 %      810,600        579,000        1,389,600   
8,947,500     7,500,000        150 %      868,500        579,000       
1,447,500    8,947,500+     7,500,000        Capped         

 

* Assumes 100% achievement of milestones.

 